DETAILED ACTION
Claims 1, 5-8, 10-12 and 16-21 are presented for examination.
Claims 1, 11-12, and 16-17 have been amended.
Claims 2-4, 9, and 13-15 have been cancelled.
Claims 20 and 21 are newly presented.
This office action is in response to the amendment submitted on 17-DEC-2020.
Applicant Interview conducted on 17-NOV-2020 summary dated 11/20/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant asserts that the claim elements "simulation server", "control entity", and "virtual test object" are limitations that do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph and presents a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181. (see Applicant Arguments/Remarks submitted 12/20/2019).

Response to Claim Rejections - 35 USC § 103
Applicant Arguments/Remarks (hereinafter ‘Remarks’) submitted 12/17/2020 argue the outstanding rejection under 35 USC § 103 from the Non-Final Rejection dated 09/18/2020. On pgs. 9-10, Applicant relates the claims to FIG. 2, the embodiment most closely related to the claims. Applicant has provided a sufficient showing of how the elements are positively recited in the claims. On pgs. 10-11, Applicant discusses how the current amendments overcome the prior art, particularly Quinlan et al., United States Patent 9,485,276 B2. Examiner has found the arguments persuasive and has expanded upon the arguments below in the reasons for allowance.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are persuasive.  The rejection of 35 USC § 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Fig. 2 shown below is reproduced from the Applicant’s instant application and Fig. 1 is reproduced from the reference of Quinlan et al., United States Patent 9,485,276 B2 (hereinafter ‘Quinlan’). Quinlan teaches a method relating to a honeypot and a network, much like the instant application. However, there are fundamental differences in the prior art and the instant application in the structure of the methods.

    PNG
    media_image1.png
    800
    731
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    875
    639
    media_image2.png
    Greyscale

In comparing the two methods, the honeypot of Quinlan lies outside the network (108) and the public network is attached to a separate appliance leading to the protected network as opposed to a “simulation server” separating the test entity from the computer network recited in the claim as “simulation server, wherein the test entity has access to the simulation server but not to the computer”. The test entity acts on the “simulation server” which is replicated from to create the virtual test object in the instant application where Quinlan teaches a honeypot placed outside the network. Further the instant application specifies the component as a replicated status of software, patch or configuration, positively recited in the claim as “simulation server is further configured to emulate the computer based on the received data by generating the virtual test object corresponding to the computer based on replicating the software status, the patch status, and/or the configuration status of the computer”. Along with the elements of the claim containing the remaining configuration, the instant application has differentiated over Quinlan.


    PNG
    media_image3.png
    782
    1109
    media_image3.png
    Greyscale

Yoon et al., “Implementation of the automated network vulnerability assessment framework” (2007) (hereinafter ‘Yoon’) teaches analyzing for security purpose, the patch status. The configuration uses three separate networks. However, Yoon lacks the element of the replicated virtual object and simulated server.

    PNG
    media_image4.png
    794
    1071
    media_image4.png
    Greyscale

software status, the patch status, and/or the configuration status.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 11, and 16, specifically

a controller configured to instruct the simulation server to emulate the computer by generating a virtual test object corresponding to the computer;
wherein the simulation server is further configured to emulate the computer based on the received data by generating the virtual test object corresponding to the computer based on replicating the software status, the patch status, and/or the configuration status of the computer; and
wherein the controller is further configured to:
instruct a test entity to test the virtual test object generated by the simulation server, wherein the test entity has access to the simulation server but not to the computer, and wherein testing the virtual object comprises scanning the virtual test object according to a software status, a patch status, and/or a configuration status of the virtual test object;



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-8, 10-12 and 16-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127